Underwood, Judge.
This is the second appearance of this suit for damages for alleged wrongful repossession of an automobile. In the prior appeal we reversed a verdict for defendant which the trial court had directed on the ground that there was no competent proof of damages. Smith v. General Fin. Corp., 143 Ga. App. 390 (238 SE2d 694) (1977).
Upon remand the court again directed a defendant’s verdict, and plaintiff again appeals; and the Supreme Court, pursuant to our certified question, has held "that evidence of the buyer’s [plaintiffs] repeated, late, irregular payments, which are accepted by the seller [defendant], does create a factual dispute as to whether a quasi new agreement was created under Code § 20-116, and a jury question is also raised as to whether the anti-waiver provision in the loan contract was itself waived.” Smith v. General Fin. Corp., 243 Ga. 500 (1979).
Accordingly the judgment will be reversed and the *270case again remanded to the trial court for further proceedings not inconsistent with the opinion of the Supreme Court.
Argued September 20, 1978
Decided May 17, 1979
Rehearing denied June 13, 1979.
Joseph H. King, Jr., for appellant.
Jones & Clark, Lewis N. Jones, for appellee.

Judgment reversed and case remanded.


McMurray, P. J., and Banke, J., concur.